Case 10-00023-8-SWH       Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51          Page 1 of
                                           21




  SO ORDERED.

  SIGNED this 19 day of December, 2018.


                                                    ___________________________________________
                                                              Stephani W. Humrickhouse
                                                            United States Bankruptcy Judge

 _________________________________________________________________________

                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION


 IN RE:                                               CASE NO. 09-10340-8-SWH

 NEW BERN RIVERFRONT DEVELOPMENT,
 LLC,
      DEBTOR


 NEW BERN RIVERFRONT DEVELOPMENT,                     ADVERSARY PROCEEDING NO.
 LLC,
      Plaintiff,                                      10-00023-AP

        v.

 WEAVER COOKE CONSTRUCTION, LLC;
 TRAVELERS CASUALTY AND SURETY                               ORDER ON REMAND
 COMPANY OF AMERICA; J. DAVIS                                   REGARDING
 ARCHITECTS, PLLC; FLUHRER REED PA;                          WEAVER COOKE’S
 and NATIONAL ERECTORS REBAR, INC. f/k/a                 INDEMNITY CLAIM AGAINST
 NATIONAL REINFORCING SYSTEMS, INC.,                        CURENTON CONCRETE
       Defendants,                                              WORKS, INC.

        and

 WEAVER COOKE CONSTRUCTION, LLC;
 and TRAVELERS CASUALTY AND SURETY
 COMPANY OF AMERICA,
       Defendants, Counterclaimants,
       Crossclaimants and Third-Party Plaintiffs,

 v.
Case 10-00023-8-SWH   Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51   Page 2 of
                                       21


 J. DAVIS ARCHITECTS, PLLC, FLUHRER
 REED PA, SKYSAIL OWNERS ASSOCIATION,
 INC.; NATIONAL REINFORCING SYSTEMS,
 INC., ROBERT P. ARMSTRONG, JR., ROBERT
 ARMSTRONG, JR., INC., SUMMIT DESIGN
 GROUP, INC., CAROLINA CUSTOM
 MOULDING, INC., CURENTON CONCRETE
 WORKS, INC., WILLIAM H. DAIL d/b/a
 DD COMPANY, EAST CAROLINA MASONRY,
 INC., GOURAS, INC., HAMLIN ROOFING
 SERVICES, INC., HUMPHREY
 HEATING & AIR CONDITIONING, INC.;
 PERFORMANCE FIRE PROTECTION, LLC;
 RANDOLPH STAIR AND RAIL COMPANY;
 STOCK BUILDING SUPPLY, LLC; PLF OF
 SANFORD, INC. f/d/b/a LEE WINDOW &
 DOOR COMPANY; UNITED FORMING,
 INC. a/d/b/a UNITED CONCRETE, INC.;
 JOHNSON’S MODERN ELECTRIC
 COMPANY, INC.; and WATERPROOFING
 SPECIALITIES, INC.,
        Crossclaimants, Counterclaimants and
        Third-Party Defendants.


       and

 NATIONAL ERECTORS REBAR, INC.
      Defendant, Counterclaimant,
      Crossclaimant and Third-Party
      Plaintiff,

       v.

 ROBERT P. ARMSTRONG, JR., ROBERT
 ARMSTRONG, JR., INC., SUMMIT DESIGN
 GROUP, INC., JMW CONCRETE
 CONTRACTORS, and JOHNSON’S MODERN
 ELECTRIC COMPANY, INC.
     Third-Party Defendants.

       and

 J. DAVIS ARCHITECTS, PLLC,

                                       2
Case 10-00023-8-SWH        Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                Page 3 of
                                            21


        Third-Party Plaintiff,

        v.

 MCKIM & CREED, P.A.,
     Third-Party Defendant.

        and

 GOURAS, INC.,
     Third-Party Defendant and
     Fourth-Party Plaintiff,

        v.

 RAFAEL HERNANDEZ, JR., CARLOS
 CHAVEZ d/b/a CHAVEZ DRYWALL,
 5 BOYS, INC. and ALEX GARCIA
 d/b/a/ JC 5,
         Fourth-Party Defendants.

        and

 STOCK BUILDING SUPPLY, LLC,
     Third-Party Defendant and
     Fourth-Party Plaintiff,

        v.

 CARLOS O. GARCIA, d/b/a/ C.N.N.C.,
     Fourth-Party Defendant.


    ORDER ON REMAND REGARDING WEAVER COOKE’S INDEMNITY CLAIM
              AGAINST CURENTON CONCRETE WORKS, INC.

        The matter before the court is the district court’s remand after appeal of this court’s order

 allowing summary judgment for third-party defendant Curenton Concrete Works, Inc. (“Curenton”)

 against Weaver Cooke Construction, LLC (“Weaver Cooke”) on Weaver Cooke’s contractual




                                                 3
Case 10-00023-8-SWH         Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51               Page 4 of
                                             21


 indemnity claim. For the reasons outlined below, on remand, Curenton’s motion for summary

 judgment on this claim will be allowed.

                      BACKGROUND AND PROCEDURAL POSTURE

        New Bern Riverfront Development, LLC (“New Bern”) is the owner and developer of

 SkySail Luxury Condominiums (“SkySail Project”) in New Bern, North Carolina. Weaver Cooke

 served as the SkySail Project’s general contractor, and Curenton as the subcontractor who placed

 and finished the concrete on the elevated slabs (i.e. the balconies) and the parking deck. New Bern

 filed a state court action against Weaver Cooke and others in March 2009, and filed a petition for

 relief under Chapter 11 of the Bankruptcy Code in November 2009. The state court action was

 removed to the United States District Court for the Eastern District of North Carolina, and

 subsequently transferred to this court.

        With leave of court, Weaver Cooke filed its second third-party complaint on June 14, 2012,

 asserting claims of negligence, contractual indemnity, and breach of express warranty against many

 of the subcontractors hired during construction of the SkySail Project, including Curenton. In

 December 2013, many third-party defendants, including Curenton as well as third-party defendant

 Stock Building Supply (“Stock Supply”), filed motions for summary judgment on Weaver-Cooke’s

 claims. Curenton filed its motion on December 20, 2013, seeking summary judgment with respect

 to all of Weaver Cooke’s claims against it (D.E. 687, 690). The court ruled on these motions by

 entering groups of orders pertaining to each of these three primary claims, and, with respect to its

 order on contractual indemnity, designated the Stock Supply order as the “lead order.” On August

 22, 2014, the court entered an order granting summary judgment in favor of Stock Supply on the




                                                  4
Case 10-00023-8-SWH         Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                  Page 5 of
                                             21


 indemnity claim, which was Weaver Cooke’s only remaining claim against Stock.1 (D.E. 898, the

 “Stock Indemnity Order”).

        The court subsequently entered orders on summary judgment for other third-party defendants

 (collectively, the “Related Orders”), including Curenton, allowing summary judgment in whole or

 part on many of the same bases as in the Stock Indemnity Order. That order, and the Related Orders,

 were certified as final by both this court and the district court for purposes of appeal. In an order

 entered on August 12, 2016, the district court affirmed the Stock Indemnity Order in part, reversed

 in part, and remanded for further proceedings. (D.E. 1326, the “District Court Stock Indemnity

 Order”) The district court decided the appeals of the Related Orders on a similar basis, including

 Weaver Cooke’s appeal of this court’s order allowing summary judgment for Curenton on the

 indemnity claim.2 (D.E. 957, the “Curenton Indemnity Order”) As to the Curenton Indemnity

 Order, the district court affirmed in part, reversed in part, and remanded, citing its reasoning as set

        1
         The court granted summary judgment in favor of Stock Supply on the negligence and
 breach of express warranty claims in an order entered on June 10, 2014.
        2
          In addition to the District Court Stock Indemnity Order (D.E. 1326), the other “Related
 Orders” on the indemnity issue, which respect to which the district court affirmed in part,
 reversed in part, and remanded, are: Weaver Cooke Constr. LLC v. Curenton Concrete Works,
 Inc., Order (E.D.N.C. Aug.15, 2016) (D.E. 1327); Weaver Cooke Constr. LLC v. East Carolina
 Masonry, Inc., Order (E.D.N.C. Aug.15, 2016) (D.E. 1328); Weaver Cooke Constr. LLC v.
 Gouras, Inc., Order (E.D.N.C. Aug.15, 2017) (D.E. 1329); Weaver Cooke Constr. LLC v.
 Randolph Stair & Rail Co., Order (E.D.N.C. Aug.15, 2016) (D.E. 1330); Weaver Cooke Constr.
 LLC v. Waterproofing Specialties, Inc., Order (E.D.N.C. Aug.15, 2016) (D.E. 1331) and
 Waterproofing Specialties, Inc. v. Weaver Cooke Constr., LLC, Order (E.D.N.C. Jan. 4, 2017)
 (D.E. 1359); Weaver Cooke Constr. LLC v. Humphrey Heating & Air Conditioning, Inc., Order
 (E.D.N.C. Aug. 23, 2016) (D.E. 1332); and Weaver Cooke Constr. LLC v. Hamlin Roofing
 Services, Inc., Order (E.D.N.C. Mar. 23, 2017) (D.E. 1380) .
         In the Related Orders, the district court cited the District Court Stock Indemnity Order
 and noted that in it, “the identical indemnification provisions were at issue, and this court held,
 among other things, neither N.C. Gen. Stat. § 22B-1 nor the contributing negligence of other
 parties precluded Weaver Cooke’s indemnification claim against the subcontractor.” See, e.g.,
 Weaver Cooke Constr. LLC v. Curenton Concrete Works, Inc., Order at 1 n.1 (D.E. 1327).

                                                   5
Case 10-00023-8-SWH          Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                  Page 6 of
                                              21


 forth in the District Court Stock Indemnity Order. (D.E. 1327, the “District Court Curenton

 Indemnity Order”)

        On May 16, 2017, this court held a status conference to consider the parameters of the matter

 on remand. The parties collectively agreed that counsel for Stock Supply and Weaver Cooke would

 take the lead in presenting the primary arguments pertaining to the indemnity issue in a subsequent

 hearing, after which the court would enter an order resolving the matter on remand as between

 Weaver Cooke and Stock Supply. Weaver Cooke and Stock Supply presented their arguments in

 a hearing on July 19, 2017, together with arguments on the closely related matter of Stock Supply’s

 motion to exclude the testimony and expert report of Mr. Barbour (the “Barbour Report”).

        On September 29, 2017, this court entered its Order on Remand Regarding Stock Building

 Supply Motion for Summary Judgment on Indemnity Claim and Allowing Motion to Exclude Expert

 Report (the “Stock Indemnity Remand Order)”. The court again allowed summary judgment for

 Stock Supply. (DE 1406). The court excluded Mr. Barbour’s report on Daubert grounds,

 concluding that as to Stock Supply, “[a]t most, the report includes Stock Supply’s products and

 installation as a possible source, and a possible cause, of water intrusion. It establishes no more than

 that.” Id. at 20. Further, the court held that even if the Barbour Report

        instead was admitted as evidence of proximate cause, Weaver Cooke’s evidence still
        would be insufficient to satisfy its obligation of affirmatively demonstrating, with
        specific and admissible evidence, the existence of a genuine issue of material fact as
        to causation. Therefore, with or without the Barbour Report, Weaver Cooke cannot
        prove proximate cause as a matter of law; as a result, it cannot show negligence.

 Id. Finally, the court granted summary judgment to Stock Supply on the alternative ground of

 Weaver Cooke’s contributory negligence vis-a-vis Stock Supply, holding that permitting Weaver

 Cooke to require Stock Supply to indemnify it “for damages for which Weaver Cooke indisputably


                                                    6
Case 10-00023-8-SWH          Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                  Page 7 of
                                              21


 was partially responsible would ignore both the language and purpose of §22B-1; indeed, it would

 be as if the statute, and the public policy it seeks to protect, did not exist.” Id. at 23. Weaver Cooke

 sought to appeal this order, but the court declined to certify it as final, and the appeal was dismissed

 by the district court.

         After entry of the Stock Indemnity Remand Order, the court granted to Curenton and

 similarly situated parties the opportunity to file short briefs addressing the extent to which the

 reasoning in that order applied to their particular fact set. Unfortunately, most of the briefs advanced

 one-size-fits-all “me too” arguments without acknowledging pertinent differences in what the party

 actually argued in its motion for summary judgment (as opposed to what Stock Supply argued), and

 without focusing on the existence or lack of undisputed facts that could establish that Weaver Cooke

 was contributorily negligent or had failed to show proximate cause as to them.3 At a subsequent

 hearing held on February 1, 2018, the court permitted the parties to file supplemental briefs

 identifying, with specificity, those factual and legal contentions that were uniquely relevant to them

 and supported entry of summary judgment in their favor. Weaver Cooke filed memoranda in

 response to these briefs, and the motions are ripe for disposition.




         3
           The court had anticipated that each party would apply the legal analysis set out the
 Stock Indemnity Remand Order to their own unique factual circumstances. The court
 determined that Weaver Cooke was contributorily negligent as to Stock Supply, which in and of
 itself does not establish that Weaver Cooke was contributorily negligent as to any other party,
 though the argument that Weaver Cooke fell short in its duty to properly supervise its
 subcontractors is an argument advanced by virtually all third-party defendants, as well as
 plaintiff New Bern. Similarly, the court’s determination that Weaver Cooke’s negligence-based
 contractual indemnity claim against Stock Supply failed for lack of proximate cause does not
 necessarily mean that its claim against other parties would fail, or could only fail, as to any other
 party for precisely that same reason.

                                                    7
Case 10-00023-8-SWH        Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                Page 8 of
                                            21


                                  CURENTON’S PLEADINGS

        To address the matter on remand, the court examines the initial pleadings, its original

 orders, and the issues addressed therein with respect to Curenton. The claims asserted by

 Weaver Cooke against Curenton in its third-party complaint (D.E. 345) arise out of Curenton’s

 alleged failure to properly place concrete in balcony forms (which were set and marked by other

 parties), such that the balconies did not achieve the proper slope for water drainage and are

 susceptible to ponding due to the lack of a smooth and even surface, resulting in damage from

 water intrusion. Weaver Cooke Mem. in Resp. to Mot. for Sum. J. (D.E. 749) at 5-7, 28-32.

 Among other things, Curenton argued in its motion for summary judgment that Weaver Cooke

 failed to put forth evidence necessary to create a genuine issue of material fact as to whether

 Curenton breached any duty owed by it to Weaver Cooke, resulting in damages. Curenton Mem.

 in Supp. of Mot. for Sum. J. (D.E. 690) at 25-29. Curenton also advanced the argument that the

 language of the indemnity provision excluding damages to “the Work” precluded the contractual

 indemnity claim. Id. at 17-18. And, in its reply to Weaver Cooke’s response memorandum,

 Currenton noted that it had incorporated the arguments of other parties4 and, accordingly, that

 with regard to that otherwise “fully briefed” issue, Weaver Cooke’s contributory negligence “in

 relation to the concrete balconies” barred any negligence claim. D.E. 825 at 10.

        On August 25, 2014, the court entered an order allowing summary judgment for

 Curenton on both the negligence and breach of warranty claims, concluding that both were

 barred by the statute of limitations. D.E. 901 (the “Curenton SOL Order). That order, which


        4
           Curenton stated in its memorandum that to the “extent that any arguments of other
 parties track those of Curenton, then Curenton would ask the Court to consider those arguments
 as additional support for Curenton’s position.” D.E. 690 at 1 n1.

                                                  8
Case 10-00023-8-SWH         Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                Page 9 of
                                             21


 was subsequently affirmed by the district court (D.E. 1320), includes an extensive recap of the

 evidentiary record with regard to Weaver Cooke’s allegations and claims against Curenton. D.E.

 901 at 7-10, 12-13. It provides, in part:

        Specifically, Curenton was responsible for pouring the project’s elevated concrete
        slabs, which included the balcony slabs . . . . The “forms” for Currenton’s
        concrete pours were constructed and removed by another subcontractor, United
        Forming Incorporated. Weaver Cooke’s claims against Curenton related to the
        alleged defective construction of the concrete balcony slabs. The concrete
        placement for the balconies was completed in February of 2008. Weaver Cooke
        asserts that Curenton is liable for construction defects relating to water intrusion
        occurring in or around the balcony doors as the SkySail Project, which Weaver
        Cooke further alleges cause damage to the interior of certain condo units. Weaver
        Cooke claims that the water intrusion through the doors was caused, in part, by
        the pooling of water on balconies due to improper balcony slopes, improper “step-
        downs,” and the lack of a smooth and even finish.

 Id. at 7-8. That order went on to discuss the nature and extent of Weaver Cooke’s awareness of

 the water intrusion through the sliding glass balcony doors, as the issues before the court in that

 order hinged on whether such defects would have been latent, when they were or should have

 been discovered, etc. The court concluded that Weaver Cooke was aware of the water intrusion

 and its potential causes during 2008 and certainly no later than the spring of 2009, such that its

 claims against Curenton were time-barred. Id. at 8-10.

        With regard to Weaver Cooke’s contractual indemnity claim, the court entered an order

 on September 26, 2014, allowing Curenton’s motion for summary judgment on the same grounds

 set forth in the Stock Indemnity Order. (D.E. 957 (the “Curenton Indemnity Order”)) The court

 applied the same reasoning it used in granting summary judgment to Stock Supply: Namely, that

 certain portions of the subcontracts between Weaver Cooke and the related parties ran afoul of

 N.C. Gen. Stat. § 22B-1 and had to be excised from the agreements. Pursuant to that blue

 penciling, the court interpreted the contracts to permit Weaver Cooke to seek indemnification

                                                  9
Case 10-00023-8-SWH         Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                 Page 10
                                           of 21


 from Curenton only if Weaver Cooke could establish that Curenton was solely responsible for

 the alleged damages, rather than responsible “in part,” which Weaver Cooke was unable to do.

 In addition, the court noted that while Curenton had not, on its own behalf, specifically

 articulated contributory negligence as a basis for summary judgment, “evidence that would

 support that argument is set out in its memorandum in the context of its breach of express

 warranty discussion.”5 Id. at 21. The court reached no conclusions on this point, as it did not

 need to; instead, it observed that the “contributory negligence of any party – including,

 obviously, Weaver Cooke – is acutely relevant to construction of the subcontract,” then noted

 that it already had discussed in the Stock Indemnity Order “the nature, extent, and significant of

 Weaver Cooke’s own allegations with respect to the multiple causative factors and sources of the

 water intrusion problems at SkySail.” Id. at 22.

        On appeal of the Curenton Indemnity Order, the district court affirmed in part, reversed

 in part, and remanded for the same reasons it set forth in its order regarding Stock Supply. (D.E.

 1327) This court reviewed those reasons in its Stock Indemnity Remand Order:

               On appeal, the district court accepted this court’s strike-through of the
        “regardless of” clause, but disagreed with its excision of the “or in part” clause.
        Specifically, the district court held that it would

                assume[ ] without deciding that the bankruptcy court properly
                concluded that the last clause of ¶ 16.2 quoted above, i.e. the


        5
          Specifically the court noted in its Curenton Indemnity Order that “Curenton does not
 specifically articulate contributory negligence as a basis for summary judgment, although
 evidence that would support that argument is set out in its memorandum in the context of its
 breach of express warranty discussion ... and also was persuasively argued by Stock Supply:
 ‘Weaver Cooke’s negligent construction of the Project, its negligent supervision of the Project,
 and its negligent instructions to the subcontractors are the primary cause of, or at least a
 contributing cause of, the alleged construction defects at Skysail about which Weaver Cooke
 complains in its Third-Party Complaint.’” D.E. 957 at 21.

                                                 10
Case 10-00023-8-SWH          Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                 Page 11
                                            of 21


                “regardless of” clause, violates § 22B-1 and should be severed.
                See Int’l Paper, 385 S.E.2d at 555 (holding that the clause
                “regardless of whether or not it is caused in part by a party
                indemnified hereunder” in a similar indemnity provision “violates
                the provisions of G.S. § 22B-1” and severing that portion). The
                court, however, disagrees with the bankruptcy court’s conclusion
                that the phrase limiting indemnification to claims, damages, losses,
                and expenses caused in part by the negligent acts [or] omissions
                [of] the subcontractor likewise violates § 22B-1. The statute does
                not preclude indemnification when one is being held responsible
                solely for one’s own negligence even though other parties might
                have been negligent too. See N.C. Gen. Stat. § 22B-1 (“Nothing
                contained in this section shall prevent or prohibit a contract,
                promise or agreement whereby a promisor shall indemnify or hold
                harmless any promisee or the promisee’s independent contractors,
                agents, employees or indemnitees against liability for damages
                resulting from the sole negligence of the promisor, its agents or
                employees.” (emphasis added)). When one reads the whole of
                ¶ 16.2 (with the last clause redacted), Stock agreed to indemnify
                Weaver Cooke only for damages arising out of Stock’s
                performance of its work and caused by Stock’s (or its agents[’])
                negligence. The provision does not purport to hold Stock
                responsible for the negligence of any other party and thus
                comports with § 22B-1 and does not bar indemnification if other
                parties were negligent.

        Order on Appeal at 6. In addition, the district court agreed with Weaver Cooke’s
        challenge “to the bankruptcy court’s conclusion to award summary judgment to
        Stock on Weaver Cooke’s indemnification claim on the alternative ground of
        contributory negligence.”6 Id. at 7. Applying the same rationale as before, the


        6
          The contributory negligence analysis the court refers to here is its initial analysis as set
 out in the Stock Indemnity Order, which did not rest on whether Weaver Cooke was
 contributorily negligent; rather, in that order, the court’s focus was on whether the negligence of
 multiple parties contributed to the damages. On appeal of that order,

        The district court simply found, as a matter of law, that the indemnity provision as
        this court construed it could not be properly applied to the facts of record. Having
        found error with this court’s construction of the contractual language, the district
        court remanded on that basis. The district court thus did not opine on the issue of
        whether Weaver Cooke’s contributory negligence with respect to the party from
        whom it sought recovery indemnity would, under 22B-1, preclude Weaver
        Cooke’s recovery. Nor did the district court need to do so, given that while this

                                                  11
Case 10-00023-8-SWH          Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                 Page 12
                                            of 21


        district court held that this court erred in “conclud[ing] Weaver Cooke could not
        seek indemnification from Stock as Stock did not ‘wholly’ cause the damages at
        issue,” and held that neither the statute nor the subcontract “prohibits
        indemnification where parties in addition to the promisee/subcontractor are
        negligent.” Id. (emphasis added).

                 Ultimately, the district court reversed the Indemnity Order on grounds that
        “the provision in this case permits Weaver Cooke to recover in indemnification
        for damages arising out of Stock’s performance of its work and caused by Stock’s
        (or its agents[’]) negligence, irrespective of whether other parties were negligent
        too and contributed to the damages.” Id. at 8. The district court remanded the
        Indemnity Order for further proceedings in accordance with its order. Finally, the
        district court also noted, in concluding, that

                Stock raises an alternative argument in support of affirming the
                bankruptcy court, that is, Stock did not engage in conduct that
                proximately caused property damage to the project. Although
                Stock raised this argument in support of its motion for summary
                judgment, the bankruptcy court did not address it. The court
                leaves it to the bankruptcy court to consider it, if necessary, in the
                first instance on remand.

        Id. at 8 n.4 (citation omitted).

 Stock Indemnity Remand Order (D.E. 1406) at 8-9 (construing District Court Stock Indemnity

 Order). Like several of the district court’s other dispositions on appeal, its Curenton order

 included a footnote acknowledging that the parties had brought to its attention an issue that




        court had noted the fact of and summarized the uncontested evidence with respect
        to Weaver Cooke’s contributory negligence, this court did not rest its holding on
        that basis.

 Stock Indemnity Remand Order (D.E. 1406) at 22 n.10 (emphasis omitted).

                                                  12
Case 10-00023-8-SWH         Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                   Page 13
                                           of 21


 remained unresolved in the proceedings before this court.7 Specifically, the district court noted

 in the footnote that

        Curenton also contends that it is entitled to summary judgment in its favor
        “because Weaver Cooke [cannot] produce evidence beyond conjecture and
        speculation that Curenton breached any duty owed to Weaver Cooke, in tort or
        contract, that would trigger a claim for indemnity.” (D.E. #50, at 24) Although
        Curenton raised this argument in support of its motion for summary judgment, the
        bankruptcy court did not address it. The court leaves it to the bankruptcy court to
        consider it, if necessary, in the first instance on remand. See Q Int’l Courier, Inc.
        v. Smoak, 441 F.3d 214, 220 n.3 (4th Cir. 2006).

 D.E. 1327 at 1 n.1.

        In both of its supplemental memoranda (D.E. 1407, 1510), Curenton argued that the court

 should, on remand, enter summary judgment for it based upon the contributory negligence

 analysis as set forth in the Stock Indemnity Remand Order, D.E. 1407 at 4, D.E. 1510 at 4-7. In

 addition, Curenton contends the court could enter summary judgment as to the indemnity claim

 on the alternate basis of proximate cause, which Curenton cites in its first supplemental response,

 or on the “alternate theory” referenced in the footnote to the District Court Curenton Indemnity

 Order, which Curenton offers to further address at some future time if the court wishes. D.E.

 1407 at 4, D.E. 1510 at 7. In its responsive memoranda, Weaver Cooke argues that Curenton

 “did not raise Weaver Cooke’s alleged contributory negligence in support of Curenton’s motion

 for summary judgment on Weaver Cooke’s indemnity claim,” and further has failed to put

 forward “its own specific evidence which establishes as a matter of law that Weaver Cooke was




        7
          These observations by the district court are helpful in fleshing out the parameters of any
 remaining issues that may, or may not, require resolution in the context of moving this
 proceeding closer to trial. The district court’s notations are not comprehensive summaries of
 those remaining issues, however, and, contrary to Weaver Cooke’s contentions, they do not
 serve as limitations upon the matters this court may properly consider on remand.

                                                 13
Case 10-00023-8-SWH         Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                Page 14
                                           of 21


 contributorily negligent with respect to the installation of the balconies.” D.E. 1422 at 5-8, D.E.

 1522 at 6-7. Weaver Cooke also maintains that at this juncture, Curenton should be limited to

 the argument it advanced in its initial motion and argued on appeal – that there was no evidence

 of a breach of duty by Curenton – and is precluded from conflating that position with the “lack

 of proximate cause” argument discussed in the Stock Indemnity Remand Order. D.E. 1422 at

 10-13, D.E. 1522 at 4-6.

        On remand, having fully considered the foregoing, the court will allow Curenton’s

 motion on grounds that were discussed in the ECM Indemnity Remand Order and are equally

 applicable to Curenton: Namely, that Weaver Cooke’s indemnity claim was precluded on

 grounds that the indemnity agreement excluded damages to the subject of the contract itself, i.e.,

 “the Work.” See ECM Indemnity Remand Order (D.E. 1568) at 13-15. Further, for the reasons

 set out below, the court concludes that Weaver Cooke’s contributory negligence in connection

 with the sequencing that was necessary to achieve waterproofing of the exterior balcony doors

 precludes it, under N.C.G.S. § 22B-1, from seeking indemnity from Curenton.

                                           DISCUSSION

        As discussed earlier, Curenton is the subcontractor retained by Weaver Cooke to provide

 the labor involved in placing concrete slabs for several aspects of the SkySail project, but only

 Curenton’s work on the concrete balconies is at issue here. With its contractual indemnity claim,

 “Weaver Cooke is seeking indemnity from Curenton, but only in the event Weaver Cooke

 becomes liable to plaintiff on account of Curenton’s failure to perform as required under its

 Subcontract.” D.E. 749 at 11. Plaintiff New Bern’s claims regarding concrete work performed

 by Curenton “have been limited to the improper finishing and sloping of the balconies.” Id. at 5.


                                                 14
Case 10-00023-8-SWH         Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51               Page 15
                                           of 21


 Weaver Cooke’s “primary assertion is that Curenton failed to accurately achieve and uniformly

 achieve the elevations established on isolated concrete balcony forms, and otherwise failed to

 finish the concrete slabs so as to provide a smooth, even and uniform surface, free from

 undulations which may trap or repel water on the balconies.” Id. at 6. More specifically,

 Weaver Cooke “presents a claim for Indemnity from Curenton for the cost of repair and

 correction of Curenton’s Work in order for it to be free from defects and in conformance with

 the requirements of the Subcontract Documents, plus any other or consequential damages for

 which Weaver Cooke may be liable to the Plaintiff [New Bern].” Id. at 15 (emphasis added).

 For the following reasons, the court will again allow summary judgment for Curenton on the

 indemnity claim.

 I.     Indemnity Agreement Excludes Damages to the Subject of the Contract

        Curenton argued in its original motion for summary judgment that Weaver Cooke’s

 indemnity claim must fail because it did “not seek indemnity for damages to tangible property

 other than the work of Curenton.” D.E. 690 at 18. Under Curenton’s interpretation, that “work”

 would include not only any alleged deficiencies in the concrete slabs themselves, but also any

 water intrusion damages Weaver Cooke attributed to its work, under the theory that the “work”

 in this context would include the SkySail project as a whole. Id. The court agrees.

        The court discussed this same issue in the ECM Indemnity Remand Order, and in that

 context observed that the damages for which Weaver Cooke could be entitled to indemnity are

 limited by the terms of the subcontract. The language to which the court referred is identical to

 the language used in the Weaver Cooke-Curenton subcontract, and provides as follows:

        16.2 To the fullest extent permitted by law, Subcontractor shall indemnify and
        hold harmless Contractor, its agents and employees from and against claims,

                                                15
Case 10-00023-8-SWH          Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                   Page 16
                                            of 21


        damages, losses and expenses, including but not limited to attorneys’ fees, arising
        out of or resulting from Subcontractor’s performance of Subcontractor’s Work,
        provided that such claim, damage, loss or expense is attributable to bodily injury,
        sickness, disease or death, or to injury to or destruction of tangible property (other
        than Subcontractor’s Work itself) including loss of use resulting therefrom, if
        caused in whole or in part by the negligent acts or omissions of Subcontractor, a
        sub-subcontractor, anyone directly or indirectly employed by them or anyone for
        whose acts they may be liable, regardless of whether or not such claim, damage,
        loss or expense is caused in part by a party indemnified hereunder. Such
        obligation shall not be construed to negate, abridge, or reduce other rights or
        obligations of indemnity, which would otherwise exist as to a party or person
        described in this Article.

 D.E. 690, Ex. 1, ¶ 16.2 (emphasis added). The subcontract between Weaver Cooke and

 Curenton defines the “Subcontractor’s Work” in Attachment A-1 to the subcontract, as follows:

        Provide all required labor, material, equipment, supervision, taxes and insurance
        to place and finish concrete slabs in strict accordance with the plans and
        specifications, CRSI and ACI recommended practices and the following special
        requirements:

        Labor to place and finish concrete for slabs on grade and elevated slabs

        All supervision is included

 D.E. 690-2 at 2.

        Weaver Cooke has consistently argued that its indemnity obligation is not limited to only

 claims for “bodily injury, sickness, disease or death, or to injury to or destruction of tangible

 property (other than Subcontractor’s Work itself).” As it did in the ECM Indemnity Remand

 Order, the court disagrees. To the extent that Weaver Cooke seeks to pursue any indemnity

 claim as to Curenton for “the cost of repair and correction of Curenton’s Work in order for it to

 be free from defects and in conformance with the requirements of the Subcontract Documents,”

 that claim is obviously, and entirely, precluded by the language of the subcontract that would




                                                  16
Case 10-00023-8-SWH          Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                 Page 17
                                            of 21


 give rise to such a claim in the first place. See also Waterproofing Specialties Order on Remand

 (D.E. 154) at 19-20.

        Equally precluded here, though perhaps less obviously so, is any indemnity claim for

 related damages, such as water intrusion through the exterior doors and into the condominium

 interiors. As in the ECM Indemnity Remand Order (D.E. 1568) and the Randolph Stair

 Indemnity Remand Order (D.E. 1573), the court finds, based on the broader interpretation of

 “scope of work” used by the district court in its discussion of the economic loss rule, that any

 damage to these integrated areas also comes within the scope of Curenton’s “Work.” The

 economic loss rule obviously does not, itself, determine the parameters of whether the water

 intrusion damages Weaver Cooke attributes to Curenton are within, or outside, the scope of “the

 Work”; however, this court finds the district court’s analysis of the rule, as applied to the factual

 and legal landscape of this proceeding, to be both informative and persuasive. The court sees no

 sound basis upon which it could conclude, using the district court’s broader view, that the

 damages for which Weaver Cooke seeks contractual indemnity (and which must be based on a

 showing of negligence) are for damage outside the scope of Curenton’s “Work.” Summary

 judgment will be granted to Curenton on this basis.

 II.    Contributory Negligence Bars Recovery

        Weaver Cooke contends that Curenton cannot seek summary judgment on grounds of

 Weaver Cooke’s contributory negligence because Curenton didn’t specifically raise and

 articulate that argument in its initial motion for summary judgment, and maintains that the

 “Bankruptcy Court has already acknowledged that ‘Curenton [did] not specifically articulate[]

 contributory negligence as a basis for summary judgment ...’” D.E. 1442 at 5, quoting D.E. 957


                                                  17
Case 10-00023-8-SWH         Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                   Page 18
                                           of 21


 at 21. In fact, Curenton’s argument, and the court’s observation as to that issue, was more

 thorough:

        Curenton does not specifically articulate contributory negligence as a basis for
        summary judgment, although evidence that would support that argument is set
        out in its memorandum8 in the context of its breach of express warranty
        discussion, Curenton Mem. at 27-29, and also was persuasively argued by Stock
        Supply: “Weaver Cooke’s negligent construction of the Project, its negligent
        supervision of the Project, and its negligent instructions to the contractors are the
        primary cause of, or at least a contributing cause of, the alleged construction
        defects at Skysail about which Weaver Cooke complains in its Third-Party
        Complaint.” Stock Supply Mem. at 39-40. Thus, Weaver Cooke’s contributory
        negligence “bars any indemnity under § 22B-1, whether grounded in negligence,
        contract, or otherwise. Id. at 40. In response to that, Weaver Cooke argued that
        its indemnity claim sounds in contract, while contributory negligence is a defense
        that sounds in tort.

 D.E. 957 at 21. The question of whether Weaver Cooke was contributorily negligent was

 properly before the court when the Curenton Indemnity Order was entered, and it is properly

 before the court now.

        In the Stock Indemnity Remand Order, the court held that Weaver Cooke was “precluded

 from seeking indemnification from Stock Supply based on its own undisputed contributory

 negligence.” D.E. 1406 at 21. Curenton argues that the court’s analysis in that order applies,

 and controls, here. In its initial supplemental memorandum filed after entry of the Stock

 Indemnity Remand Order, Curenton summed up its position quite succinctly:


        8
          In its reply brief, Curenton pointed out that it had discussed “Weaver Cooke’s own
 negligence (and actual knowledge of problems) in relation to the concrete balconies” in its
 original memorandum, wherein it also incorporated the arguments set out by other parties in
 response to Weaver Cooke’s negligence theories. D.E. 825 at 10, citing D.E. 690 at 23-29. Nor
 was it surprising that Curenton’s arguments might appear at first blush to have been advanced in
 the wrong context; Curenton also noted, with some frustration, the challenges it perceived in
 responding to Weaver Cooke’s arguments, including “confusion,” “tap dancing with legal
 theory(ies),” and the tendency of Weaver Cooke to “recast” the legal bases upon which its own
 claims for relief are founded.

                                                 18
Case 10-00023-8-SWH          Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                Page 19
                                            of 21


        As the Court noted in its original [Curenton Indemnity Order], Weaver Cooke
        “alleges that water intrusion through the Projects exterior doors and windows was
        caused by a combination of defects, attributable to several different
        subcontractors.” (Document 957, at page 14 of 26). Curenton is one of those
        subcontractors, as is Stock Supply. There are no other claims against Curenton
        other than for damages arising out of water intrusion through the Project’s doors
        at the balconies. (Document 957, at pages 14-15 of 26, including footnote 4).
        Accordingly, to the extent Stock is entitled to summary judgment as a result of
        Weaver Cooke’s own contributory negligence relating to construction defects
        allegedly involving the balconies, Curenton is also entitled to summary judgment.

 D.E. 1407 at 4. Weaver Cooke, responding, argues that “a close review of Weaver Cooke’s

 alleged negligence reveals important differences between Stock and Curenton.” D.E. 1422 at 5.

 In particular, Weaver Cooke cites this court’s emphasis on sequencing errors which led to,

 among other things, installation of the exterior sliding glass doors before (rather than after)

 application of the traffic coating to the concrete balconies. According to Weaver Cooke, those

 sequencing errors in no way relate to the work done by Curenton, because “Curenton is alleged

 to have created an improper slope on the balconies such that water drained toward the units

 instead of away from them.” Id. at 5-6.

        What Weaver Cooke asks the court to disregard, however, is evidence of record,

 discussed in the Stock Indemnity Remand Order and more recently in the Waterproofing

 Specialties Indemnity Remand Order (D.E. 1584), which establishes that as to the confluence of

 factors that resulted in water intrusion through the exterior doors, Weaver Cooke bears at least

 partial responsibility for those damages. Put another way, the water intrusion damages Weaver

 Cooke attributes to Curenton are the exact same water intrusion damages for which this court has

 specifically found that Weaver Cooke bears at least partial responsibility. D.E. 1406 at 21-23,

 D.E. 1584 at 17-19. This is precisely what N.C. Gen. Stat. § 22B-1 precludes. That statute

 provides that any promise or agreement in connection with a construction contract such as this

                                                  19
Case 10-00023-8-SWH          Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                 Page 20
                                            of 21


 one, wherein the promisor would purport to indemnify the promisee – here, Weaver Cooke –

 against “liability for . . . damages arising out of bodily injury to persons or damage to property

 proximately caused by or resulting from the negligence, in whole or in part, of the promisee, . . .

 is against public policy and is void and unenforceable.” N.C. Gen. Stat. § 22B-1; see also D.E.

 1406 at 22-23 (citing cases).

        After taking into account the district court’s more expansive reading of the indemnity

 statute, this court determined in the Stock Supply Indemnity Remand Order that “to the extent

 that Weaver Cooke bears responsibility (i.e. is contributorily negligent) for the damages for

 which it seeks indemnity from Stock Supply, § 22B-1 bars Weaver Cooke’s recovery.” D.E. 1406

 at 22. Likewise here, Curenton has solidly established that Weaver Cooke bears at least partial

 responsibility for the very damages for which it would seek indemnity from Curenton. To

 permit Weaver Cooke to require Curenton to indemnify it “for damages for which Weaver

 Cooke indisputable was partially responsible would ignore both the language and purpose of §

 22B-1; indeed, it would be as if the statute, and the public policy it seeks to protect, did not

 exist.” Id. at 23. For those reasons, Weaver Cooke’s indemnity claim is precluded, and the court

 will enter summary judgment for Curenton.9




        9
           The court has reviewed the evidence of record as between Weaver Cooke and Curenton.
 In light of the conclusions discussed above, however, the court need not, and therefore will not,
 address Curenton’s additional bases for summary judgment including its contention that Weaver
 Cooke failed to put forth evidence to support Curenton’s breach of duty, and Curenton’s post-
 Stock Indemnity Remand Order contention (which is, in the court’s opinion, the stronger
 argument) that Weaver Cooke failed to show proximate cause.

                                                  20
Case 10-00023-8-SWH         Doc 1588 Filed 12/19/18 Entered 12/19/18 16:16:51                  Page 21
                                           of 21


                                          CONCLUSION

        For the foregoing reasons, the court on remand concludes that Curenton’s motion for

 summary judgment on the contractual indemnity claim is ALLOWED on grounds that Weaver

 Cooke’s claim for damages pertains wholly and only to “the Work” performed by Curenton as

 defined within the parties’ subcontract and the attachments thereto, and is for that reason

 excepted from recovery in indemnity. Further, Curenton’s motion is ALLOWED on the

 alternative basis of Weaver Cooke’s contributory negligence.

                                      END OF DOCUMENT




                                                 21
